                                                             1    THE SANFORD FIRM
                                                                  Brian P. Sanford
                                                             2    Pro Hac Vice
                                                                  1910 Pacific Ave., Suite 15400
                                                             3    Dallas, Texas 75201
                                                                  Tel    (214) 717-6653
                                                             4    Fax (214) 919-0113
                                                                  bsanford@sanfordfirm.com
                                                             5
                                                                   GABROY LAW OFFICES
                                                             6     Christian Gabroy (#8805)
                                                                   Kaine Messer (#14240)
                                                             7     The District at Green Valley Ranch
                                                                   170 South Green Valley Parkway, Suite 280
                                                             8     Henderson, Nevada 89012
                                                                   Tel    (702) 259-7777
                                                             9    Fax (702) 259-7704
                                                                  christian@gabroy.com
                                                             10   kmesser@gabroy.com

                                                             11
                                                                  Attorneys for Plaintiff Angela Evans
                                                             12
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                                                            UNITED STATES DISTRICT COURT
                      170 S. Green Valley Pkwy., Suite 280




                                                             13
                           Henderson, Nevada 89012




                                                                                                   DISTRICT OF NEVADA
                                                             14
                                                                    ANGELA EVANS, an individual;                   Case No. 2:20-CV-00986-RFB-VCF
                                                             15
                                                                                     Plaintiff,
                                                             16     vs.
                                                                                                                   STIPULATION AND ORDER TO
                                                             17     VALLEY ELECTRIC ASSOCIATION,                   ALLOW ATTORNEYS BRIAN
                                                                    INC.; DOES I through X; and ROE                SANFORD AND ELIZABETH
                                                             18     Corporations XI through XX, inclusive,         SANFORD TO APPEAR
                                                                                                                   TELEPHONICALLY/ZOOM FOR
                                                             19                       Defendant.                   HEARING SET ON JULY 22, 2021

                                                             20

                                                             21           The Parties in Case No. 2:20-CV-00986-RFB-VCF (“VEA Case”) and in Case

                                                             22   No. 2:20-CV-01919-RFB-VCF (“NC Case”) by and through their respective attorneys of

                                                             23   record, hereby stipulate to allow attorneys Brian Sanford and Elizabeth “BB” Sanford to

                                                             24   appear telephonically for the in-person hearing set on July 22, 2021 at 1:00pm (ECF

                                                             25   No. 44). This request is sought in good faith from this Honorable Court.

                                                             26           In the VEA Case, the wrongful termination matter, Plaintiff Angela Evans is

                                                             27   represented by both The Sanford Firm, Brian Sanford, Esq. and Elizabeth Sanford,

                                                             28                                          Page 1 of 3
                                                             1    Esq., which is based in Texas and which is respectfully admitted pro hac vice. Plaintiff

                                                             2    Angela Evans is also represented by Gabroy Law Offices, Christian Gabroy, Esq. and

                                                             3    his partner Kaine Messer, Esq. with their newly bar passed Attorney Dominique Bosa-

                                                             4    Edwards. This Honorable Court scheduled our in-person hearing set for July 22, 2021.

                                                             5    (ECF No. 44).

                                                             6            Christian Gabroy, Esq. and Kaine Messer, Esq. will be in personal attendance

                                                             7    on July 22, 2001 and look forward to their first in-person hearing since the

                                                             8    commencement of the pandemic.

                                                             9            In order to not have to expend Plaintiff’s costs and expenses required for

                                                             10   travelling during the pandemic, the Sanford Firm, Brian Sanford, Esq. and Elizabeth

                                                             11   Sanford, Esq., respectfully requests to appear via Zoom and/or telephone at the Court’s

                                                             12   indulgence for this hearing.
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13
                           Henderson, Nevada 89012




                                                             14

                                                             15

                                                             16

                                                             17

                                                             18
                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28                                         Page 2 of 3
                                                             1            Therefore, the parties stipulate to allow attorneys Brian Sanford and BB Sanford

                                                             2    to appear telephonically/Zoom for the hearing set on July 22, 2021 at 1:00 pm.

                                                             3            IT IS SO STIPULATED.

                                                             4

                                                             5    DATED this day of 8th July, 2021.              DATED this 8th day of July, 2021.
                                                             6                                                   MARQUIS AURBACH COFFING
                                                                  THE SANFORD FIRM
                                                             7
                                                                   /s/ Brian P. Sanford                              /s/ James A. Beckstrom
                                                             8                                                    CRAIG R. ANDERSON, ESQ.
                                                                  THE SANFORD FIRM
                                                                                                                  (#6882)
                                                             9    BRIAN SANFORD, ESQ. (Pro Hac Vice)
                                                                  ELIZABETH SANFORD, ESQ. (Pro Hac                JAMES A. BECKSTROM, ESQ.
                                                             10   Vice)                                           (#14032)
                                                                  Attorneys for Plaintiff Angela                  Attorneys for Defendants Nye County
                                                             11                                                   and David Boruchowitz in Case No.
                                                                  Evans in Case No. 2:20-cv-
                                                                  00986-RFB-VCF                                   2:20-cv-01919-RFB-VCF
                                                             12
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13   GABROY LAW OFFICES                              DATED this 7th day of July, 2021.
                           Henderson, Nevada 89012




                                                             14   CHRISTIAN GABROY, ESQ.
                                                                  (#8805)                                         FENNEMORE CRAIG, P.C.
                                                             15    KAINE MESSER, ESQ.
                                                                  (#14240)                                           /s/ Shannon S. Pierce
                                                             16
                                                                                                                  SHANNON S. PIERCE, ESQ.
                                                             17   LAGOMARSINO LAW                                 (#12471)
                                                                                                                  WADE BEAVERS, ESQ. (#13451)
                                                             18
                                                                     /s/ Andre M. Lagomarsino                     Attorneys for Defendant Valley Electric
                                                             19   ANDRE M. LAGOMARSINO, ESQ.                      Association, Inc. in Case No. 2:20-cv-
                                                                  (#6711)                                         00986-RFB-VC
                                                             20   CORY M. FORD, ESQ. (#15042)
                                                                  Attorneys for Plaintiff Angela Evans
                                                             21
                                                                                                    IT IS SO ORDERED:
                                                             22

                                                             23

                                                             24                                     _________________________________________
                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                             25                                     DATE 7-12-2021
                                                             26
                                                             27

                                                             28                                          Page 3 of 3
